 DECISIONS OF NATIONAL LABOR RELATIONS BOARDGlobal Door, Inc. and Allied Industrial Workers ofAmerica, AFL-CIO. Case 8-CA-10191April 26, 1977DECISION AND ORDERBY MEMBERS JENKINS, PENELLO, ANDWALTHEROn February 16, 1977, Administrative Law JudgeJoel A. Harmatz issued the attached Decision in thisproceeding. Thereafter, Respondent filed exceptionsand a supporting brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has considered the record and theattached Decision in light of the exceptions and briefand has decided to affirm the rulings, findings,1andconclusions of the Administrative Law Judge and toadopt his recommended Order, as modified herein.2ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National LaborRelations Board adopts as its Order the recommend-ed Order of the Administrative Law Judge asmodified below and hereby orders that the Respon-dent, Global Door, Inc., Upper Sandusky, Ohio, itsofficers, agents, successors, and assigns, shall take theaction set forth in the said recommended Order, as somodified:I. Substitute the following for paragraph l(a):"(a) Informing its employees that it will revise itslayoff selection procedure under conditions implyingthat said revision is a result of their union activity."2. Substitute the attached notice for that of theAdministrative Law Judge.The Respondent has excepted to certain credibility findings made bythe Administrative Law Judge. It is the Board's established policy not tooverrule an Administrative Law Judge's resolutions with respect tocredibility unless the clear preponderance of all of the relevant evidenceconvinces us that the resolutions are incorrect. Standard Dry Wall Products,Inc., 91 NLRB 544 (1950), enfd. 188 F.2d 362 (C.A. 3, 1951). We havecarefully examined the record and find no basis for reversing his findings.In agreeing with the Administrative Law Judge's finding that Respondentviolated Sec. 8(a)3) of the Act by discharging Douglas Schmuck, MemberWalther places no reliance on the Administrative Law Judge's comments atfn. 13 of his Decision.2 The language of par. I(a) of the recommended Order is modified toparallel that used in the Administrative Law Judge's Conclusions of Law 3.APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentAfter a hearing at which all parties had theopportunity to present evidence, the National LaborRelations Board has found that we have violated thelaw and has ordered us to post this notice.The National Labor Relations Act gives you, asemployees, certain rights, including the right:To engage in self-organizationTo form, join, or help a unionTo bargain collectively through a repre-sentative of your own choosingTo act together for collective bargainingor other mutual aid or protectionTo refrain from any or all of these things.Accordingly, we give you these assurances:WE WILL NOT inform employees that we havechanged our policy in selecting employees for aneconomic layoff under conditions implying thatthis change resulted from their union activity.WE WILL NOT discourage membership in AlliedIndustrial Workers of America, AFL-CIO, or anyother labor organization, by discriminatorilydischarging, or otherwise discriminating against,employees in any manner with regard to their hireand tenure of employment or any term orcondition of employment.WE WILL NOT in any other manner interferewith, restrain, or coerce employees in the exerciseof their rights guaranteed in Section 7 of theNational Labor Relations Act.WE WILL offer Douglas Schmuck immediatereinstatement to his former position or, if that jobno longer exists, to a substantially equivalentposition, without prejudice to his seniority orother rights and privileges, and reimburse him forany loss of earnings he incurred as a result of ourdiscriminatory discharge of him.GLOBAL DOOR, INC.DECISIONSTATEMENT OF THE CASEJOEL A. HARMATZ, Administrative Law Judge: Thisproceeding was heard in Findlay, Ohio, on October 5 and6, 1976, upon a charge filed on June 8, 1976, and acomplaint issued on June 30, 1976, alleging that Respon-dent independently violated Section 8(a)(1) of the Act by229 NLRB No. 36266 GLOBAL DOOR, INC.creating the impression that the union activity of employ-ees was subject to surveillance, by telling employees thatlayoff procedures would be altered because of unionactivity, by telling employees that the Union had givenfalse information relative to the Employer, and by advisingan employee that a terminated worker had been a unionprotagonist. The complaint further alleged that Respon-dent violated Section 8(a)(3) and (1) of the Act bydischarging, and refusing to reinstate, Douglas E. Schmuckbecause of his union activity. In its duly filed answer,Respondent denied that any unfair labor practices werecommitted. After close of the hearing, a brief was filed onbehalf of Respondent.Upon the entire record in this proceeding, including myobservation of the witnesses while testifying and theirdemeanor, and consideration of the posthearing brief, Ifind as follows:FINDINGS OF FACT1. THE BUSINESS OF THE EMPLOYERRespondent is an Ohio corporation, with a principalplace of business in Upper Sandusky, Ohio, from which itis engaged in the manufacture of truck doors. Annually, inthe course and conduct of its business, Respondent shipsgoods valued in excess of $50,000, from the aforesaidlocation, directly to points located outside the State ofOhio, and receives at said location goods valued in excessof $50,000 shipped directly from points located outside theState of Ohio.The complaint alleges, the answer admits, and I find thatRespondent is now, and has been at all times materialherein, an employer engaged in commerce within themeaning of Section 2(6) and (7) of the Act.II. THE LABOR ORGANIZATION INVOLVEDThe complaint alleges, the answer admits, and I find thatAllied Industrial Workers of America, AFL-CIO, is nowand has been at all times material herein, a labororganization within the meaning of Section 2(5) of the Act.II1. THE ALLEGED UNFAIR LABOR PRACTICESA. The IssuesThis case is concerned essentially with Respondent'sdischarge of Douglas Schmuck, which according to theGeneral Counsel was motivated by the latter's unionactivity, but which, according to Respondent, was prompt-ed by insubordinate and temperamental behavior directedI Unless otherwise indicated, all dates refer to 1976.2 Although there is no direct evidence that this was the case, Greg Casetestified that he received a report from an unidentified source that SharonSchmuck solicited signatures to union cards. From the record it appears thatonly Bob Burton and Douglas Schmuck were involved in such activity.I There is neither allegation nor claim that this layoff was predicatedupon unlawful considerations. Although there was some probing ofwitnesses as to the motivating factors the issue, from my perspective, couldnot be described as the subject of conclusive litigation.4 Binns testified that he altered the layoff selection method on thisoccasion because he was "running scared" as a result of the union activity,and while convinced that a layoff was necessary, he felt that he would notget into trouble by laying off the more junior employees.at John Binns, Respondent's owner and president, on theday before the termination. As indicated, also involved areallegations to the effect that Respondent in various respectsindependently violated Section 8(aX 1) of the Act.B, Concluding FindingsRespondent is a manufacturer of truck doors. Itsemployees, prior to the events here in issue, were notrepresented by a labor organization.On April 28,1 an organizational meeting was held at alocal restaurant and was attended by seven to eightemployees. All in attendance signed union authorizationcards. At the meeting, two employees, Bob Burton andDouglas Schmuck, were given blank authorization cards todistribute to other employees. The next day, Burton andSchmuck began soliciting signatures to the authorizationcards at the plant.During the last week in April, John Binns was away fromthe plant on a trip. On Friday, April 30, in a telephoneconversation with Greg Case, who was the son-in-law ofJohn Binns and the plant superintendent, Binns wasadmittedly informed that employees at the plant weresigning union cards. Binns' own description of his personalreaction to this report, was as follows: "if someone hadsaid my wife was murdered, I would not have been moreshocked." Binns testified that he could not recall whetherCase identified employees who instigated the card signing,explaining that his recollection was blurred because he was"shocked and stunned."As of Monday, May 3, Respondent's work forceconsisted of about 20 to 25 employees. That morning, anumber of employees, including Sharon Schmuck, thesister-in-law of the alleged discriminatee,2and Bob Burton,the other employee primarily responsible for inplantorganization activity, were laid off. In announcing thelayoff, Binns informed the employees that the layoff wasdue to a lack of orders, that they would be recalled whensufficient work became available, and that he would try tofind other employment for those affected, if they sodesired.3On past occasions when a layoff was necessary, employ-ees were selected on a discretionary basis by Binns,depending upon his assessment of their productivity andvalue. In announcing the layoff of May 3, Binns indicatedthat this former procedure would not be followed, advisingemployees "you know what you did," and thereforeindicating that this time layoff selection would be governedby seniority.4With the layoff of Bob Burton, Doug Schmuck as of May4, remained the only inplant organizer on active payrollThe complaint alleges that Respondent violated Sec. 8(aXI) by Binns'action in informing employees of this alteration in Respondent's layoffprocedure. This allegation is substantiated by the record. Binns, inannouncing the change, implicitly suggested that union activity promptedthe adjustment. Although the new selection procedure involved greaterobjectivity and might be viewed as more equitable than that employed in thepast, its implementation could conceivably shift the burden of the layoff toemployees, who under the old procedure would have been retained. Bylinking the change with union activity, Respondent's action not only wouldtend to foster a division amongst employees with respect to the organizationdrive then in progress, but, indeed, might well have been taken asforeboding other union related changes in conditions of work. Accordingly,I find that Respondent violated Sec. 8(a)( I) by the action of Binns, in telling(Continued)267 DECISIONS OF NATIONAL LABOR RELATIONS BOARDstatus. Schmuck had been hired on October 26, 1975.According to Binns, Schmuck was one of the "promisingyoung men" to be introduced to management through anaward of limited supervisory authority and leadmanstatus.5At the time of his discharge, on May 5, Schmuckwas the head of Respondent's packing department.Schmuck was discharged on the second working dayafter Binns' return from his trip, and within a week afterSchmuck began to solicit authorization cards on behalf ofthe Union. According to Binns, a confrontation on May 4,between himself and Schmuck, considered against abackground of past difficulties with Schmuck's perfor-mance, prompted the discharge decision.Thus, on May 4, Schmuck was working alone in thepacking area when Binns instructed him to cut rubber sealsfor assemblers engaged in production of "bottom panels."Schmuck went to the assembly area and, according to histestimony, cut 30 pieces for Reuben Caceres and 10 piecesfor assembler Charlene Ekleberry.6According to Schmuck,it took him about 30 to 40 minutes to cut the 40 pieces,after completion of which he returned to the packingdepartment. After doing some work in the packingdepartment, Schmuck lit up a cigarette. At that time, Binnsapproached, yelling at Schmuck. Binns inquired as to whySchmuck was in the packing department and not cuttingrubber. Schmuck indicated that he had cut enough rubberto take care of the assemblers for the balance of the day,and that he returned to pack doors. Binns started to curse,indicating that he told Schmuck to cut rubber, and was notpaying him for standing around. Binns then grabbedSchmuck's arm and started shaking it. At this point,Schmuck stated to Binns, "Back off or I'll zap ya." 7Binns claims that he did not discharge Schmuck that dayout of "fear of doing something wrong." After assertedlyspending a sleepless night, Binn's decided to effect thedischarge.employees that he would follow a different selection procedure indesignating those to be laid off because of what the employees "went anddid."I It was stipulated that Schmuck did not possess indicia of supervisoryauthority while a leadman.6 John Binns testified that he initially instructed Schmuck to cut 100pieces. Reuben Caceres, an assembler, was offered by Respondent in aneffort to corroborate Binns in this respect. Caceres was an obviously biasedwitness, willing to give whatever testimony was necessary to favor theRespondent. It should be apparent from the face of this testimony that hewas not in a position to overhear interchanges between Schmuck and Binnswhich occurred in the shipping department, and that much of his testimonywas not based on direct knowledge. Binns also was an unpersuasive witness.Considering the incredulous testimony offered by Respondent on this point,and the probabilities as well, it is deemed unlikely that Binns specificallyinstructed Schmuck to cut 100 pieces at the time of their first encounter.I Binns testified that after checking with Caceres as to how much rubberhad been cut by Schmuck, they counted it and it was only 10 pieces. Cacerestestified that Schmuck cut 20 pieces before leaving the assembly area.The version of the May 4 confrontation set forth in the above textconforms, in essential respects, with a composite of the testimony of Binnsand Schmuck. Conflicts in their accounts are resolved in favor of Schmuck,a more reliable witness. For example, Schmuck denied that, in the course ofthe argument, he told Binns that cutting rubber was not his job, and that hewould not do it. Binns testified that in their second encounter, Schmuck saidthat cutting rubber was not his job and that if he had to do it he would quit.Although Caceres gave testimony tending to support Binns, for reasonsalready indicated this testimony is not worthy of credence. AlthoughOn Tuesday May 5, after Schmuck reported for work, hewas called to Binns' office. Present in the office, were GregCase, Ron Krischan, a brother-in-law of Binns who wasrecently hired and reported for work the day before, andJim Schroeder, a newly hired engineer. At this time, Binnsinformed Schmuck that he was sorry that things did notwork out, but that Schmuck possessed an uncontrollabletemper, which Binns no longer could tolerate. Binnsinformed Schmuck that he was fired in consequence of theincident of the day before, and referred to Schmuck's pastinvolvement in fights, stating that he didn't want anythinglike that to happen in his plant. Binns went on to warnSchmuck that his fighting might result in his going to jailsomeday.8Although there was no specific reference tounion activity in the course of the discharge interview,Schmuck credibly, and without contradiction, testified thatin the course of the discussion, Binns referred to the factthat he and Schmuck had been the best of friends beforeBinns took his vacation, but when the latter returnedsomeone had given Schmuck "a bum steer about him,"Binns acknowledges that after he came back from a trip,he noticed that Schmuck held a different attitude and thatthere was something wrong. On one occasion, Binns claimsto have asked Schmuck what he had done to deserveSchmuck's treatment, with Schmuck responding, "Plenty...$2.65 an hour for instance."9The issue with respect to the lawfulness of the discharge,turns critically upon the credibility of John Binns. It washis decision alone to effect the termination, and he actedwithout consulting anyone. The General Counsel has methis initial burden. Binns himself avowed his emotionallycharged and negative response towards reports of unionorganization. His interest in maintaining a union freeoperation is also established by other credible evidence. Iam also satisfied that Binns, at the time of the discharge,Schmuck may have indicated to Binns that cutting rubber was not his job. inthe light of ensuing events, it is considered unlikely that he indicated that hewould not perform that task. In this respect, again I prefer Schmuck'stestimony to that of Binns.8 The foregoing is based upon a composite of the credited testimony ofBinns, Ron Krischan, and Greg Case. In adopting this mutually corrobora-tive testimony, in this instance, I am unwilling to accept Schmuck's denialsthat he was informed as to the reason for his discharge, and his furtherdenial that there was any discussion about fighting. Although I regardedSchmuck as a basically honest witness, this phase of his testimony struck meas attributable to faulty recollection.9 This testimony appeared on the record at a time when the only tripknown to have been taken by Binns was that during the last week in April.After further examination by me, Binns attempted to associate thisconversation with some other trip, taken during an earlier time frame. In myopinion this was an unbelievable attempt on the part of Binns to diminishthe natural import from a slip in his testimony, otherwise disclosing that thechange in Schmuck's attitude actually became manifest between April 30and May 5. This conclusion is enforced by Sharon Schmuck, who, withoutcontradiction, credibly testified to a conversation with Binns in June.wherein Binns indicated that he could not figure out what had happened toDoug Schmuck, in that before Binns went on vacation they were goodfriends and got along well, but that when he returned it was as if someonehad given Schmuck "a bum steer." Both Doug and Sharon Schmuck relatethat the April 30 trip was a vacation trip. Binns claims that it was a businesstrip. Greg Case, though asked, could not confirm that the April trip was abusiness trip. I am convinced that Binns was in Florida on vacation at theend of April.268 GLOBAL DOOR, INC.was fully mindful that Doug Schmuck had been solicitingcards on behalf of the Union.'1These elements togetherwith the discharge of Schmuck, timed shortly after hisunion activity became manifest, sufficed to establish aprimafacie case of discrimination.Unquestionably, the conduct of Schmuck on May 4, ifthe real reason for his termination, would constitutelegitimate cause. However, the question here is whetherBinns invoked that incident as a pretext for a reprisal basedupon Schmuck's involvement in the Union. The recordpreponderates in favor of finding that this was the case.May 4 was not the first occasion on which Schmuck haddisplayed temperament. In the past, however, such out-breaks were condoned because Schmuck was a goodworker." Neither these incidents nor Schmuck's some-times difficult interaction with certain employees led Binnsto consider Schmuck's removal as a leadman or as abortingthe latter's inclusion in the group of employees whomBinns was considering for management positions.Contrary to Binns' explanation for the discharge, I ampersuaded that following his return from a vacation trip toFlorida during the last week in April, Binns harboredstrong resentment towards Schmuck and considered him tobe part of the group that had "turned against him," bybringing the Union into the plant. Testimony by Binns thatthe attitude of Schmuck changed after his return stemmeddirectly, in my opinion, from Schmuck's actions on behalfof the Union.'2The conclusion is inescapable thatSchmuck's continued employment and potential for ad-vancement to a management position would not have beenprejudiced by the May 4 incidents' were it not for Binns'resenting Schmuck's having shattered Binns' own concep-tion of the good relationship he held with employees, bybringing in the Union. I am satisfied that Binns was not atruthful witness and, contrary to his testimony, I find thatthe incident of May 4 was a pretext seized upon to createan aura of legitimacy to an outright act of union-relateddiscrimination. Accordingly, I find that by dischargingDouglas Schmuck, Respondent violated Section 8(a)(3)and (1) of the Act.1' Binns afforded less than candid responses to inquiries concerning hisknowledge of Schmuck's role as a union protagonist. In my opinion, hedeliberately invoked a lack of recollection to conceal knowledge gained, inthis respect, during a phone conversation with Greg Case on Friday, April30. Case admits to a conversation sometime in April with employee ReubenCaceres, in which the latter informed Case that Schmuck asked him to sign acard. Though denied by Krischan, Case indicates that in a telephoneconversation on or about April 30, he informed Krischan that Bob Burtonand Doug Schmuck were distributing union cards. Case indicates that he issure that at "one time or another" he communicated his knowledge in thisrespect to Binns and thought this occurred prior to the discharge. Caseimpresssed me as a reluctant witness. Yet, it is my opinion that his laboring,under oath, with knowledge of facts prejudicial to Respondent's cause,allowed the truth to emerge. I find that he informed Binns of Schmuck's rolein the union campaign on Friday, April 30." It is noteworthy that, prior to his discharge, Schmuck quit work after arun-in with a female employee. At that time after learning of this incident,Binns sent Harold Hill to get Schmuck to return, because "he was a goodman." Binns' explained that he took this action because the fact thatSchmuck had "a little spirit" wasn't a sufficient ground for allowing him toleave Respondent's employ.li Binns did not specifically define the nature of Schmuck's conductwhich reflected this change in attitude. On the other hand, other testimonydiscloses that Binns regarded Schmuck as having been turned against himIn addition to the foregoing, the complaint includesallegations that Respondent independently violated Sec-tion 8(a)(1) by (1) creating the impression that unionactivity was subject to surveillance, (2) informing employ-ees that a discharged employee had been an instigator insupport of the Union, and (3) informing employees that theUnion had given the Respondent false informationconcerning the Respondent. As to (3), the statementsimputed to Binns concerning Schmuck's having been given"a bum steer" entailed neither threat of reprisal norpromise of benefit and constituted communication protect-ed by Section 8(c) of the Act. As to (1), testimony adducedfrom witnesses for the General Counsel merely indicatedthat Binns conveyed to employees his awareness of unionactivity in general. Although this occurred during theperiod when organizational activity was not a matter ofcommon knowledge, the identity of employee organizerswas not revealed, and in my opinion the evidence offeredby the General Counsel with respect to this allegation is toovague to substantiate an 8(aXl) violation. Finally, withrespect to (2) above, after canvassing the record, I find noevidence that such a statement was made under conditionsviolating the Act. Accordingly, while I have heretoforefound that Respondent violated Section 8(aXl) by tellingemployees that layoff procedures would be altered becauseof the Union, I shall dismiss the remaining allegations thatRespondent in any other respects violated Section 8(a)(l)of the Act.CONCLUSIONS OF LAW1. Respondent is an employer engaged in commercewithin the meaning of Section 2(6) and (7) of the Act.2. The Charging Party is a labor organization withinthe meaning of Section 2(5) of the Act.3. Respondent independently violated Section 8(aXI)of the Act by informing employees that it would revise itslayoff selection procedure, under conditions implying thatsaid change was provoked by their union activity.4. Respondent violated Section 8(aX3) and (1) of theAct by discharging Douglas Schmuck on May 5, in reprisalfor his union activity.by some outside force; i.e., the Union. This is evident from a charge made toSchmuck during the termination interview, that he had been given "a bumsteer" about Binns. Indeed, that this feeling on the part of Binns was deeplyheld, and a continuous one, is evident from the subsequent conversation inJune with Sharon Schmuck in which credited, uncontradicted testimony,establishes that Binns stated that Doug's attitude changed after his returnfrom vacation, as if he had been given a "bum steer," I am convinced thatthe references on the part of Binns to "a bum steer," to a change in attitude,and to Schmuck's turning against Binns. were not related to any misconducton the part of Schmuck, but stemmed directly and exclusively from his rolein bringing the Union into the plant.13 While not necessary to the result, the May 4 outburst by Schmuckmight well have been deliberately provoked by Binns. As of May 4,Schmuck, who, before the layoff, had employees working under him, wasthe only rank-and-file employee assigned to the packing department. Hisonly assistance was that available through Superintendent Case andforeman Hill. Binns could not have been insensitive to Schmuck's concernabout the layoff of the previous day. Binns clearly knew that Schmuck didnot get along with employee Caceres, the two having been involved in aprevious disagreement, and that the cutting of rubber was normally theresponsibility of Caceres. From Binns' point of view, that Schmuck wouldreact adversely to being called out of his department to perform work foranother employee whom he disliked, was perfectly predictable.269 DECISIONS OF NATIONAL LABOR RELATIONS BOARD5. The unfair labor practices found above are unfairlabor practices affecting commerce within the meaning ofSection 2(6) and (7) of the Act.THE REMEDYHaving found that Respondent has engaged in certainunfair labor practices, I shall recommend that it be orderedto cease and desist therefrom and to take certain affirma-tive action designed to effectuate the policies of the Act.It having found that Respondent discriminatorily dis-charged Douglas Schmuck, it shall be recommended thatRespondent offer him immediate reinstatement to hisformer position or, if not available, to a substantiallyequivalent position, without loss of seniority or otherbenefits, and make him whole for any loss of pay resultingfrom the discriminatory action against him, by payment ofa sum of money equal to the amount he normally wouldhave earned as wages from the date of his discharge to thedate of a bonafide offer of reinstatement. Backpay shall becomputed on a quarterly basis in the manner prescribed inF. W. Woolworth Company, 90 NLRB 289 (1950), and shallinclude interest at 6 percent as provided in Isis Plumbing &Heating Co., 138 NLRB 716 (1962).Finally, as the unfair labor practices, particularly the actof discrimination against Schmuck, strike at the heart ofthe Act, a broad cease-and-desist order shall be recom-mended, precluding Respondent from "in any othermanner" interfering with, coercing, or restraining employ-ees in the exercise of their rights guaranteed by Section 7 ofthe Act.Upon the foregoing findings of fact and conclusions oflaw, and upon the entire record in this proceeding, andpursuant to Section 10(c) of the Act, I hereby issue thefollowing recommended:ORDER 14Respondent Global Door, Inc., Upper Sandusky, Ohio,its officers, agents, successors, and assigns, shall:1. Cease and desist from:" In the event no exceptions are filed as provided by Sec. 102.46 of theRules and Regulations of the National Labor Relations Board, the findings,conclusions, and recommended Order herein shall, as provided in Sec.102.48 of the Rules and Regulations, be adopted by the Board and becomeits findings, conclusions, and Order, and all objections thereto shall bedeemed waived for all purposes.(a) Coercing and restraining employees by advising themthat its practice in selecting employees for layoff would bealtered because of their union activity.(b) Discouraging membership in labor organization bydischarging, refusing to reinstate, or in any other mannerdiscriminating against employees because they have en-gaged in union activity.(c) In any other manner interfering with, restraining, orcoercing employees in the exercise of their rights guaran-teed by Section 7 of the Act.2. Take the following affirmative action necessary toeffectuate the policies of the Act:(a) Offer Douglas Schmuck immediate reinstatement tohis former position or, if no longer available, to asubstantial equivalent position, without loss of seniority orother rights and privileges, and make him whole for anyloss of earnings sustained by reason of the discriminationagainst him, in accordance with the section of this Decisionentitled "The Remedy."(b) Preserve and, upon request, make available to theBoard or its agents, for examination and copying, payrolland all other records necessary to determine backpay dueunder the terms of this Order.(c) Post at its plant in Upper Sandusky, Ohio, copies ofthe attached notice marked "Appendix." 15 Copies of saidnotice, on forms provided by the Regional Director forRegion 8, after being duly signed by Respondent'srepresentative, shall be posted by the Respondent immedi-ately upon receipt thereof, and be maintained by it for 60consecutive days thereafter, in conspicuous places, includ-ing all places where notices to employees are customarilyposted. Reasonable steps shall be taken by Respondent toinsure that said notices are not altered, defaced, or coveredby any other material.(d) Notify the Regional Director for Region 8, in writing,within 20 days from the date of this Order, what stepsRespondent has taken to comply herewith.IT IS FURTHER ORDERED that the complaint herein be, andit hereby is, dismissed as to any alleged violations of theAct not found herein.15 In the event the Board's Order is enforced by a Judgment of theUnited States Court of Appeals, the words in the notice reading "Posted byOrder of the National Labor Relations Board" shall read "Posted Pursuantto a Judgment of the United States Court of Appeals Enforcing an Order ofthe National Labor Relations Board."270